        Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 1 of 21 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 NASH THIRY,
                                            Case No.: 6:20-cv-01472
               Plaintiff,
 v.                                         COMPLAINT AND DEMAND FOR
                                            JURY TRIAL
 M&M USA MOTORS, INC.,

               Defendant.

                  COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Nash Thiry (“Nash”) by and through his attorneys, alleges the following

against Defendant M&M USA Motors, Inc. (“M&M”):

                                   INTRODUCTION

        1.    Count I of Nash’s Complaint is based upon violations of the Federal

Odometer Act (“FOA”), 49 U.S.C. §32703 et seq. The FOA is a federal statute which

prohibits tampering or conspiring to tamper with a motor vehicle’s odometer.

        2.    Count II of Nash’s Complaint is based upon the Florida Deceptive and Unfair

Trade Practices Act (“FDUTPA”), §501.201, Fla. Stat. The purpose of FDUTPA is to

protect the consuming public and legitimate business enterprises from those who engage

in unfair methods of competition, or unconscionable, deceptive, or unfair acts or practices

in the conduct of any trade or commerce.

        3.    Count III of Nash’s Complaint is based upon express and implied warranties

under the Florida Uniform Commercial Code (“UCC”), §§672.313, 672.314, et seq., Fla.

Stat.



                                           1/21            Nash Thiry v. M&M USA Motors, Inc.
                                                           Complaint and Demand for Jury Trial
      Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 2 of 21 PageID 2




       4.     Count IV of Nash’s Complaint is based upon the Magnuson–Moss Warranty

Act (“MMWA”), 15 U.S.C. §2301 et seq. MMWA gives consumers a right to bring suit

for damages and other legal and equitable relief, including attorneys’ fees and costs, for

failure of a warrantor to comply with the terms of a warranty.

       5.     Count V of Nash’s Complaint is based upon the common-law action of

fraudulent misrepresentation.

       6.     Count VI of Nash’s Complaint is based upon the common-law action of

negligent misrepresentation.

       7.     Count VII of Nash’s Complaint is based upon the common-law action of

fraud in the inducement.

       8.     Count VIII of Nash’s Complaint is based upon the common-law action of

constructive fraud.

       9.     Count IX of Nash’s Complaint is based upon M&M’s misleading

advertising, as prohibited by Florida statute. §817.41, Fla. Stat.

                             JURISDICTION AND VENUE

       10.    Jurisdiction of this Court arises under 28 U.S.C. §§1331, 1367 and 49 U.S.C.

§32710.

       11.    Venue is proper pursuant to 28 U.S.C. §1391(b)(1), (2) because M&M

resides in this District and a substantial part of the events or omissions giving rise to the

claims occurred in this District.

       12.    M&M is “at home” in Florida; therefore, personal jurisdiction is established.


                                                             Nash Thiry v. M&M USA Motors, Inc.
                                                                                    Complaint
                                            2/21
      Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 3 of 21 PageID 3




                                        PARTIES

       13.    Nash is a “consumer” as that terms is defined under §501.203(7), Fla. Stat.

       14.    M&M is an Independent Dealer licensed by Florida Highway Safety and

Motor Vehicles with its principal place of business located in Osceola County, at 2420

Smith St., Unit A-D, Kissimmee, FL 34744, and can be served at its registered agent Alex

Pina Co. located at 8400 NW 36th Street, Suite 450, Doral, FL 33166.

       15.    M&M is a “dealer” as that term is defined under §501.975(2), Fla. Stat.

       16.    M&M acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers.

                                         FACTS

                                Purchase of the Vehicle

       17.    In or around early January of 2020, Nash saw an advertisement on

Carfax.com for a 2009 Ford Mustang (VIN 1ZVHT84N595121926) (the “Vehicle”) being

offered by M&M.

       18.    M&M was advertising the Vehicle at $8,300 with 47,667 miles.

       19.    The Vehicle was identified by the stock #11601.

       20.    Enticed by M&M’s advertisement, Nash went to M&M on or about January

23, 2020 and expressed interest in purchasing the Vehicle.

       21.    M&M’s representatives prepared the Bill of Sale for the Vehicle, identified

by the stock #11601.

       22.    The Bill of Sale contained a “Pricing Recap” that again indicated a mileage
                                                             Nash Thiry v. M&M USA Motors, Inc.
                                                                                    Complaint
                                           3/21
         Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 4 of 21 PageID 4




of “47,667”.

         23.   When Nash asked why the Odometer Disclosure Statement and the Bill of

Sale stated that the Vehicle’s odometer reading was “exempt”, he was told by M&M’s

representative that it was due to the age of the Vehicle.

         24.   At the time of sale, the Vehicle’s odometer registered approximately 47,000

miles.

         25.   Upon information and belief, M&M disconnected, reset, or altered the

Vehicle’s odometer to make it represent a lower number than the Vehicle’s actual mileage.

         26.   Upon information and belief, M&M had an unknown party disconnect, reset,

or alter the Vehicle’s odometer to make it represent a lower number than the Vehicle’s

actual mileage.

         27.   Upon information and belief, M&M knew that the Vehicle’s odometer had

been disconnected, reset, or altered at the time of the purchase.

         28.   Upon information and belief, M&M knew that the Vehicle’s odometer was

not accurately representing the Vehicle’s actual mileage.

         29.   The week following his purchase of the Vehicle, Nash took it to a non-party

mechanic shop for maintenance.

         30.   Upon receiving the service estimate, Nash was shocked to see that the

mechanic shop was reporting the Vehicle’s actual mileage at 165,778 miles.

         31.   Confused, Nash obtained a car report and discovered that the Vehicle had

passed the 60,000-mile mark six years prior.

         32.   M&M misrepresented the Vehicle’s actual mileage to Nash on multiple
                                                            Nash Thiry v. M&M USA Motors, Inc.
                                                                                   Complaint
                                            4/21
      Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 5 of 21 PageID 5




occasions, including on its online advertising, in the Bill of Sale, and in the Pricing Recap.

       33.    The Vehicle’s actual mileage exceeds the represented mileage by

approximately 120,000 miles.

                                          Damages

       34.    M&M’s actions have caused Nash actual economic damages in the form of

an inflated purchase price, well in excess of the Vehicle’s fair market value and/or of the

amount Nash would have paid had he been given an accurate description of the Vehicle.

       35.    M&M’s actions have caused Nash actual damages in the form of an increased

risk of mechanical, structural or other failure that could likely result in an accident causing

physical injury of Nash, Nash’s passengers or third parties, as well as property damage.

       36.    M&M’s actions have caused Nash actual emotional damages, including

anxiety, frustration, and mental pain and anguish.

       37.    M&M’s actions have caused Nash actual damages in the form of personal

time and resources spent attempting to resolve his dispute with M&M without the need for

Court intercession.

                                         Warranties

       38.    Nash only discovered the Vehicle’s actual condition after accepting the

Vehicle.

       39.    M&M’s assurances and the difficulty of discovery of the nonconformities

reasonably induced Nash’s acceptance of the Vehicle.

       40.    The Vehicle’s nonconformity substantially impairs its value to Nash.

       41.    Nash contacted M&M via certified mail on or about June 26, 2020, revoking
                                                              Nash Thiry v. M&M USA Motors, Inc.
                                                                                     Complaint
                                             5/21
      Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 6 of 21 PageID 6




his acceptance of the Vehicle pursuant to Fla. Stat. §672.608.

       42.    M&M ignored Nash’s communications.

                                       Arbitration

       43.    Thereafter, on or about June 19, 2020, Nash filed an arbitration demand with

AAA as provided for in the Vehicle’s retail installment sales contract.

       44.    M&M ignored the AAA’s confirmation and initiation of arbitration.

       45.    On or about July 27, 2020, AAA declined Nash’s arbitration request, citing

M&M’s “failure to remit” the “required fees.”

       46.    Under Rule 1(d) of the AAA Consumer Arbitration Rules, either party may

choose to submit its dispute to the appropriate court for resolution after AAA declines to

administer an arbitration.

                                        COUNT I

                             FOA, 49 U.S.C. §32703, et seq.

       47.    Nash incorporates paragraphs 18 through to 38 as though the same were set

forth at length herein.

       48.    M&M’s conduct violated the FOA. The FOA governs odometer disclosure

procedure in connection with the sale of motor vehicles and prohibits tampering with a

motor vehicle’s odometer. 49 U.S.C. §§32703, 32705. M&M violated the FOA by

engaging in the following conduct:

                  a. M&M disconnected, reset, or altered the Vehicle’s odometer to make

                      it represent a lower number than the Vehicle’s actual mileage

                      (§32703(2));
                                                           Nash Thiry v. M&M USA Motors, Inc.
                                                                                  Complaint
                                           6/21
      Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 7 of 21 PageID 7




                  b. M&M had an unknown third-party disconnect, reset, or alter the

                      Vehicle’s odometer to make it represent a lower number than the

                      Vehicle’s actual mileage (§32703(2));

                  c. M&M conspired with an unknown party to violate §3270

                      (§32703(4));

                  d. M&M falsely stated the Vehicle’s actual mileage (§32705(2)).

       49.    M&M’s actions, as described above, were committed with the intent that

Nash purchased the Vehicle and pay more than the Vehicle’s actual value and/or for more

than Nash would have paid had he been given an accurate description of the Vehicle.

       50.    As a result of M&M’s violations of FOA, Nash is entitled to recover treble

his actual damages, or $10,000.00, whichever is greater. §32710(a).

       51.    Furthermore, as a result of M&M’s violations of the FOA, upon entry of a

judgment in favor of Nash, the Court is required to award Nash his costs and reasonable

attorneys’ fees. §32710(b).

                                        COUNT II

                              FDUTPA, §501.976, Fla. Stat.

       52.    Nash incorporates paragraphs 18 through to 43 as though the same were set

forth at length herein.

       53.    M&M’s conduct violated the FDUTPA. FDUTPA makes several acts or

practices illegal when done in connection with the sale of a vehicle. §501.976, Fla. Stat.

M&M violated the FDUTPA by engaging in the following conduct:

                  a. M&M represented the previous usage or status of a vehicle to be
                                                              Nash Thiry v. M&M USA Motors, Inc.
                                                                                     Complaint
                                           7/21
      Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 8 of 21 PageID 8




                      something that it was not, or make usage or status representations

                      when M&M did not have correct information regarding the history of

                      the Vehicle to support the representations (§501.976(3));

                  b. M&M represented the quality of care, regularity of servicing, or

                      general condition of a vehicle without knowing the same to be true

                      and supportable by material fact (§501.976(4));

                  c. M&M provided express and/or implied warranties and failed to honor

                      them (§501.976(7));

                  d. M&M obtained signatures from Nash on contracts that were not fully

                      completed at the time or which did not reflect accurately the

                      negotiations and agreement between Nash and M&M (§501.976(9));

                  e. M&M altered or changed, or had an unknown party alter or change,

                      the Vehicle’s odometer mileage (§501.976(12)).

       54.    As a result of M&M’s violations of FDUTPA, Nash is entitled to recover his

actual damages and attorneys’ fees. §§501.2105, 501.211.

                                         COUNT III

          Breach of Warranties, §§672.313, 672.314, and 680.21(1), Fla. Stat.

       55.    Nash incorporates paragraphs 18 through to 43 as though the same were set

forth at length herein.

       56.    M&M expressly warranted to Nash that the Vehicle had 47,667 miles on it

at the time of sale. §680.21(1), Fla. Stat.

       57.    The mileage of the Vehicle was a basis for Nash’s decision to purchase the
                                                            Nash Thiry v. M&M USA Motors, Inc.
                                                                                   Complaint
                                              8/21
       Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 9 of 21 PageID 9




Vehicle.

       58.    M&M breached the express warranty because the Vehicle actually had

approximately 165,778 miles on it at the time of sale, rendering it unable to conform with

the contract’s description.

       59.    M&M impliedly warranted that the Vehicle was merchantable, including that

the odometer worked properly and had not been tampered with. §672.314, Fla. Stat.

       60.    M&M breached the warranty of merchantability given to Nash by selling

Nash a Vehicle that had hidden defects that make the Vehicle unable to pass without

objection in the trade under the contract description, and is not fit for the ordinary purposes

for which such goods are used. §672.314, Fla. Stat.

       61.    Specifically, M&M warranted that the Vehicle had 47,667 miles at the time

of sale.

       62.    Nash revoked acceptance.

       63.    M&M is therefore liable to Nash to accept the return of the Vehicle, and to

refund all monies paid by Nash and to reimburse him for all actual damages.

§672.711(1)(b), Fla. Stat.

                                        COUNT IV

                              MMWA, 15 U.S.C. §2301 et seq.

       64.    Nash incorporates paragraphs 18 through to 43 as though the same were set

forth at length herein.

       65.    M&M warranted that the Vehicle had 47,667 miles at the time of sale.

       66.    At the time of sale, the Vehicle actually had approximately 165,778 miles.
                                                              Nash Thiry v. M&M USA Motors, Inc.
                                                                                     Complaint
                                             9/21
     Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 10 of 21 PageID 10




       67.     M&M is liable to Nash under the MMWA for damages and equitable relief.

15 U.S.C. §2310(d)(1).

       68.     The MMWA entitles Nash to recover attorneys’ fees and expenses. 15 U.S.C.

§2310(d)(2).

                                            COUNT V

                                 Fraudulent Misrepresentation

       69.     Nash incorporates paragraphs 18 through to 38 as though the same were set

forth at length herein.

       70.     Nash is entitled to rescission of the purchase due to M&M’s fraudulent

misrepresentation:

                  a. M&M had a duty under FOA and FDUTPA to represented accurately

                      the condition of a Vehicle;

                  b. M&M had a duty under FOA and FDUTPA not to alter or change the

                      Vehicle’s odometer mileage;

                  c. M&M fraudulently misrepresented to Nash, on several occasions, that

                      the Vehicle only had 47,667 miles on it, when it actually had

                      approximately 165,778 miles;

                  d. M&M published an advertisement identifying the Vehicle and the

                      inaccurate mileage;

                  e. M&M represented to Nash that the information on its advertisement

                      was correct;

                  f. M&M prepared purchase documents for the Vehicle indicating
                                                          Nash Thiry v. M&M USA Motors, Inc.
                                                                                 Complaint
                                            10/21
Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 11 of 21 PageID 11




             inaccurate mileage;

          g. M&M knew or should have known that its representations, at the time

             of making them, were false;

          h. M&M knew or had reason to know that vehicle purchase papers are

             complex documents that are not easy to understand;

          i. M&M knew or had reason to know that Nash would rely on M&M’s

             expertise in preparing the purchase documents;

          j. M&M presented the sale documents to Nash and included an

             inaccurate mileage representation with reason to know that Nash

             would not be able to discover M&M’s fraud until after the purchase;

          k. M&M’s actions were intended to induce Nash to sign the vehicle sale

             contract;

          l. M&M fraudulently misrepresented to Nash, on several occasions, that

             the Vehicle only had 47,667 miles on it, when it actually had

             approximately 165,778 miles;

          m. M&M knew or should have known that its representations, at the time

             of making them, were false;

          n. M&M’s representations were intended to induce Nash to sign the

             vehicle sale contract;

          o. Nash reasonably relied on M&M’s representations;

          p. A reasonable person would have relied on M&M’s representations;

          q. Nash was harmed by M&M’s representations by agreeing to
                                                  Nash Thiry v. M&M USA Motors, Inc.
                                                                         Complaint
                                      11/21
     Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 12 of 21 PageID 12




                      purchasing the Vehicle or purchasing the Vehicle for more than its

                      actual value and/or for more than Nash would have paid had he been

                      given an accurate description of the Vehicle;

                  r. M&M benefited from its misrepresentations by selling the Vehicle to

                      Nash for more than its actual value and/or for more than Nash would

                      have paid had he been given an accurate description of the Vehicle.

       71.    Denying rescission of the purchase would be inequitable.

       72.    As a result of M&M’s fraudulent misrepresentations, Nash is entitled to

recover his actual damages, including out-of-pocket costs, and rescission of the purchase.

       73.    If the Court finds that M&M’s actions were deliberately and knowingly

taken, M&M may be liable to Nash for punitive damages.

                                           COUNT VI

                                  Negligent Misrepresentation

       74.    Nash incorporates paragraphs 18 through to 38 as though the same were set

forth at length herein.

       75.    Nash is entitled to rescission of the purchase due to M&M’s negligent

misrepresentation:

                  a. M&M had a duty under FOA and FDUTPA to represented accurately

                      the condition of a Vehicle;

                  b. M&M had a duty under FOA and FDUTPA not to alter or change the

                      Vehicle’s odometer mileage;

                  c. M&M fraudulently misrepresented to Nash, on several occasions, that
                                                            Nash Thiry v. M&M USA Motors, Inc.
                                                                                   Complaint
                                           12/21
Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 13 of 21 PageID 13




             the Vehicle only had 47,667 miles on it, when it actually had

             approximately 165,778 miles;

          d. M&M published an advertisement identifying the Vehicle and the

             inaccurate mileage;

          e. M&M represented to Nash that the information on its advertisement

             was correct;

          f. M&M prepared purchase documents for the Vehicle indicating

             inaccurate mileage;

          g. M&M knew or should have known that its representations, at the time

             of making them, were false;

          h. M&M knew or had reason to know that vehicle purchase papers are

             complex documents that are not easy to understand;

          i. M&M knew or had reason to know that Nash would rely on M&M’s

             expertise in preparing the purchase documents;

          j. M&M presented the sale documents to Nash and included an

             inaccurate mileage representation with reason to know that Nash

             would not be able to discover M&M’s fraud until after the purchase;

          k. M&M’s actions were intended to induce Nash to sign the vehicle sale

             contract;

          l. M&M fraudulently misrepresented to Nash, on several occasions, that

             the Vehicle only had 47,667 miles on it, when it actually had

             approximately 165,778 miles;
                                                  Nash Thiry v. M&M USA Motors, Inc.
                                                                         Complaint
                                   13/21
     Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 14 of 21 PageID 14




                  m. M&M knew or should have known that its representations, at the time

                      of making them, were false;

                  n. M&M’s representations were intended to induce Nash to sign the

                      vehicle sale contract;

                  o. Nash reasonably relied on M&M’s representations;

                  p. A reasonable person would have relied on M&M’s representations;

                  q. Nash was harmed by M&M’s representations by agreeing to

                      purchasing the Vehicle or purchasing the Vehicle for more than its

                      actual value and/or for more than Nash would have paid had he been

                      given an accurate description of the Vehicle;

                  r. M&M benefited from its misrepresentations by selling the Vehicle to

                      Nash for more than its actual value and/or for more than Nash would

                      have paid had he been given an accurate description of the Vehicle.

       76.    Denying rescission of the purchase would be inequitable.

       77.    As a result of M&M’s negligent misrepresentations, Nash is entitled to

recover his actual damages, including out-of-pocket costs, and rescission of the purchase.

                                           COUNT VII

                                    Fraud in the Inducement

       78.    Nash incorporates paragraphs 18 through to 38 as though the same were set

forth at length herein.

       79.    Nash is entitled to rescission of the purchase due to M&M’s fraud in the

inducement:
                                                            Nash Thiry v. M&M USA Motors, Inc.
                                                                                   Complaint
                                               14/21
Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 15 of 21 PageID 15




          a. M&M had a duty under FOA and FDUTPA to represented accurately

             the condition of a Vehicle;

          b. M&M had a duty under FOA and FDUTPA not to alter or change the

             Vehicle’s odometer mileage;

          c. M&M fraudulently misrepresented to Nash, on several occasions, that

             the Vehicle only had 47,667 miles on it, when it actually had

             approximately 165,778 miles;

          d. M&M published an advertisement identifying the Vehicle and the

             inaccurate mileage;

          e. M&M represented to Nash that the information on its advertisement

             was correct;

          f. M&M prepared purchase documents for the Vehicle indicating

             inaccurate mileage;

          g. M&M knew or should have known that its representations, at the time

             of making them, were false;

          h. M&M knew or had reason to know that vehicle purchase papers are

             complex documents that are not easy to understand;

          i. M&M knew or had reason to know that Nash would rely on M&M’s

             expertise in preparing the purchase documents;

          j. M&M presented the sale documents to Nash and included an

             inaccurate mileage representation with reason to know that Nash

             would not be able to discover M&M’s fraud until after the purchase;
                                                  Nash Thiry v. M&M USA Motors, Inc.
                                                                         Complaint
                                   15/21
     Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 16 of 21 PageID 16




                 k. M&M’s actions were intended to induce Nash to sign the vehicle sale

                    contract;

                 l. M&M fraudulently misrepresented to Nash, on several occasions, that

                    the Vehicle only had 47,667 miles on it, when it actually had

                    approximately 165,778 miles;

                 m. M&M knew or should have known that its representations, at the time

                    of making them, were false;

                 n. M&M’s representations were intended to induce Nash to sign the

                    vehicle sale contract;

                 o. Nash reasonably relied on M&M’s representations;

                 p. A reasonable person would have relied on M&M’s representations;

                 q. Nash was harmed by M&M’s representations by agreeing to

                    purchasing the Vehicle or purchasing the Vehicle for more than its

                    actual value and/or for more than Nash would have paid had he been

                    given an accurate description of the Vehicle;

                 r. M&M benefited from its misrepresentations by selling the Vehicle to

                    Nash for more than its actual value and/or for more than Nash would

                    have paid had he been given an accurate description of the Vehicle.

      80.    Denying rescission of the purchase would be inequitable.

      81.    As a result of M&M’s fraud in the inducement, Nash is entitled to recover

his actual damages, including out-of-pocket costs, and rescission of the purchase.

      82.    If the Court finds that M&M’s actions were deliberately and knowingly
                                                           Nash Thiry v. M&M USA Motors, Inc.
                                                                                  Complaint
                                             16/21
     Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 17 of 21 PageID 17




taken, M&M may be liable to Nash for punitive damages.

                                            COUNT VIII

                                       Constructive Fraud

       83.    Nash incorporates paragraphs 18 through to 38 as though the same were set

forth at length herein.

       84.    M&M is liable to Nash for constructive fraud by engaging in the following

conduct:

                  a. M&M had a duty under FOA and FDUTPA to represented accurately

                      the condition of a Vehicle;

                  b. M&M had a duty under FOA and FDUTPA not to alter or change the

                      Vehicle’s odometer mileage;

                  c. M&M fraudulently misrepresented to Nash, on several occasions, that

                      the Vehicle only had 47,667 miles on it, when it actually had

                      approximately 165,778 miles;

                  d. M&M published an advertisement identifying the Vehicle and the

                      inaccurate mileage;

                  e. M&M represented to Nash that the information on its advertisement

                      was correct;

                  f. M&M prepared purchase documents for the Vehicle indicating

                      inaccurate mileage;

                  g. M&M knew or should have known that its representations, at the time

                      of making them, were false;
                                                          Nash Thiry v. M&M USA Motors, Inc.
                                                                                 Complaint
                                            17/21
Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 18 of 21 PageID 18




          h. M&M knew or had reason to know that vehicle purchase papers are

             complex documents that are not easy to understand;

          i. M&M knew or had reason to know that Nash would rely on M&M’s

             expertise in preparing the purchase documents;

          j. M&M presented the sale documents to Nash and included an

             inaccurate mileage representation with reason to know that Nash

             would not be able to discover M&M’s fraud until after the purchase;

          k. M&M’s actions were intended to induce Nash to sign the vehicle sale

             contract;

          l. M&M fraudulently misrepresented to Nash, on several occasions, that

             the Vehicle only had 47,667 miles on it, when it actually had

             approximately 165,778 miles;

          m. M&M knew or should have known that its representations, at the time

             of making them, were false;

          n. M&M’s representations were intended to induce Nash to sign the

             vehicle sale contract;

          o. Nash reasonably relied on M&M’s representations;

          p. A reasonable person would have relied on M&M’s representations;

          q. Nash was harmed by M&M’s representations by agreeing to

             purchasing the Vehicle or purchasing the Vehicle for more than its

             actual value and/or for more than Nash would have paid had he been

             given an accurate description of the Vehicle;
                                                   Nash Thiry v. M&M USA Motors, Inc.
                                                                          Complaint
                                      18/21
     Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 19 of 21 PageID 19




                  r. M&M benefited from its misrepresentations by selling the Vehicle to

                      Nash for more than its actual value and/or for more than Nash would

                      have paid had he been given an accurate description of the Vehicle.

       85.    M&M abused its fiduciary or confidential relationship, and otherwise took

an unconscionable advantage to the detriment and expense of Nash.

       86.    Denying rescission of the purchase would be inequitable.

       87.    As a result of M&M’s constructive fraud, Nash is entitled to recover

compensatory damages.

       88.    If the Court finds that M&M’s actions were deliberately and knowingly

taken, M&M may be liable to Nash for punitive damages.

                                           COUNT IX

                                     Misleading Advertising

       89.    Nash incorporates paragraphs 18 through to 38 as though the same were set

forth at length herein.

       90.    M&M is liable to Nash for misleading advertising by advertising to the

general public that the Vehicle as having 47,667 miles, when in fact it had approximately

165,778 miles.

       91.    As a result of M&M’s misleading advertisement, Nash is entitled to actual

damages. §817.41(6), Fla. Stat.

       92.    Furthermore, and in addition to all other remedies prescribed by law, M&M

is liable to Nash for punitive damages. §817.41(6), Fla. Stat.

       93.    Nash is further entitled to recover his costs and reasonable attorneys’ fees.
                                                            Nash Thiry v. M&M USA Motors, Inc.
                                                                                   Complaint
                                           19/21
     Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 20 of 21 PageID 20




§817.41(6), Fla. Stat.

                                    TRIAL BY JURY

       Pursuant to Federal Rule of Civil Procedure 38, Nash hereby demands a trial by jury

of all issues triable by jury.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Nash Thiry respectfully requests judgment be entered

against Defendant M&M USA Motors, Inc. for the following:

       A.      Declaratory judgment that M&M violated the FOA, the MMWA, and the

FDUTPA;

       B.      Treble damages, or $10,000.00, whichever is greater, pursuant to the FOA,

49 U.S.C. §32710(a);

       C.      Actual damages pursuant to the FDUTPA, §501.211, Fla. Stat.;

       D.      Returning of the Vehicle and reimbursement of monies pursuant to the UCC,

§672.608, Fla. Stat.;

       E.      Actual damages for M&M’s fraudulent misrepresentation;

       F.      Punitive damages for M&M’s fraudulent misrepresentation;

       G.      Actual damages for M&M’s negligent misrepresentation;

       H.      Punitive damages for M&M’s negligent misrepresentation;

       I.      Actual damages for M&M’s fraud in the inducement;

       J.      Punitive damages for M&M’s fraud in the inducement;

       K.      Actual damages for M&M’s constructive fraud;

       L.      Punitive damages for M&M’s constructive fraud;
                                                          Nash Thiry v. M&M USA Motors, Inc.
                                                                                 Complaint
                                          20/21
         Case 6:20-cv-01472 Document 1 Filed 08/13/20 Page 21 of 21 PageID 21




          M.    Actual damages for M&M’s misleading advertising, Fla. Stat., §817.41(6);

          N.    Punitive damages for M&M’s misleading advertising, Fla. Stat., §817.41(6);

          O.    Attorneys’ fees and costs pursuant to the FOA, 49 U.S.C. §32710(b), the

FDUTPA, §501.2105, Fla. Stat., the MMWA, 15 U.S.C. §2310(d)(1), and §817.41(6), Fla.

Stat.;

          P.    Awarding Nash any pre-judgment and post-judgment interest as may be

allowed under the law; and

          Q.    Any other relief that this Court deems appropriate.

Dated: August 13, 2020.                    Respectfully Submitted,

                                           By: /s/ Santiago J Teran
                                               Santiago J Teran
                                               FL #1018985
                                               PRICE LAW GROUP, APC
                                               1001 N Federal Hwy, Ste 349
                                               Hallandale, FL 33009
                                               C: (347) 946-7990
                                               T: (818) 600-5586
                                               F: (818) 600-5486
                                               E: santiago@pricelawgroup.com
                                               Attorneys for Plaintiff
                                               Nash Thiry




                                                             Nash Thiry v. M&M USA Motors, Inc.
                                                                                    Complaint
                                            21/21
